Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 31-38, 40-49, 51-52, and 54 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed: an unmanned aerial vehicle (UAV) configured to emit a first magnetic field; a docking station configured to emit a second magnetic field opposing the first magnetic field, wherein the first magnetic field and the second magnetic field cooperatively generate a magnetic levitation force; and a processor configured to initiate a protective measure for protecting one or more magnetic sensitive devices of the UAV when the UAV is within the effective range of the docking station, the protecting measure including activating a first magnetic shield associated with the -3-Application No. 16 715,255Attorney Docket No. 00203.1045.01 USUAV or a second magnetic shield associated with the docking station to cover the one or more magnetic sensitive devices, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
June 1, 2022